FILED

NOV ~ 7 2012

UNITED STATES DISTR[CT CGURT C|erk, U.S. District & Bankruptcy

F()R THE ])]STR}CT OF C()LUMBIA Courts forthe Distr|ct of Columbia
DOUGLAS MARSHALL JACKSON, )
Petitioner, §

v. § civil A¢ti<>n N<>. /¢7’ /3`/ z
JUAN C. PUIG, et al., §
Respondents. §
MEMoRANDuM oP1N1oN

This matter comes before the Court on review of the petitioner’s application to proceed in
forma pauperis and pro se petition for a writ of mandamus. The Court will grant the application,

and dismiss the petition.

\The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. §§ l9l5(e)(l)(B), l9l5A(b)(l). In Neitzke v.
Wz`lliams, 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to
dismiss not only claims based on an indisputably meritless legal theory, but also claims whose
factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall
into the category of cases whose factual contentions are clearly baseless. Ia’. at 328. The trial
court has the discretion to decide whether a complaint is frivolous, and such finding is
appropriate when the facts alleged are irrational or wholly incredible. Denton v. Hemandez, 504

U.S. 25, 33 (1992).

The petitioner is a prisoner who currently is incarcerated at the Martin Correctional

Institution in Florida. He declares himself a "Sovereign American National and Sovereign

Ambassador," Pet. at 3, who is not subject to the laws of the state of Florida, see z`a'. at 2. He
claims that he is "unlawfully and unconstitutionally incarcerated," ia'. , and he demands a writ of

mandamus to effect his immediate release, see id. at l3.

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). Here, the Court concludes that what factual contentions are identifiable in
the petition are baseless and wholly incredible. See Unitea' States v. Burris, 231 Fed. App’x 281,
282 (4th Cir. 2007) (per curiam) (rejecting as frivolous the argument that defendant’s status as
Moorish American National deprives federal district courts of jurisdiction over offenses under
federal law); Bey v. St. Louz`s Cnly. Police Dep ’t, No. 4:12-CV-l46l, 2012 WL 3782558, at *2
(E.D. Mo. Aug. 31, 20l2) ("Plaintiffs purported status as a Moorish~American citizen does not
enable him to violate state or federal laws without consequence. As a result, plaintiff’ s

allegations are legally frivolous and subject to dismissal."). For this reason, the petition is

frivolous and must be dismissed. See 28 U.S.C. § l9l5A(b)(l).

An Order consistent with this Memorandum Opinion is issued separately.

   

tale`s District Judge